Case: 13-41212      Document: 00512802540         Page: 1    Date Filed: 10/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41212
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERICK RESENDEZ-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-450-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Erick Resendez-Rodriguez appeals his 71-month sentence following his
guilty plea conviction of illegal reentry following deportation after conviction
of an aggravated felony. He argues that his within-guidelines sentence is
substantively unreasonable because it is greater than necessary to satisfy the
18 U.S.C. § 3553(a) factors.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41212    Document: 00512802540      Page: 2   Date Filed: 10/14/2014


                                No. 13-41212

      It is unclear whether Resendez’s failure to formally object to the
reasonableness of the sentence after it was imposed results in plain error
review. See United States v. Rodriguez, 523 F.3d 519, 526 n.1 (5th Cir. 2008)
(reviewing under the abuse of discretion standard of review where the
arguments were presented to the district court). We need not decide the issue
because Resendez is not entitled to relief even if his sentence is reviewed for
an abuse of discretion.
      The record reflects that the district court considered the advisory
guidelines range of imprisonment, Resendez-Rodriguez’s arguments for a more
lenient sentence, and the § 3553(a) factors before determining that a within-
guidelines sentence was appropriate.       “[A] sentence within a properly
calculated Guideline range is presumptively reasonable.” United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); see also Rita v. United States, 551
U.S. 338, 347 (2007). Resendez-Rodriguez has not shown that the district court
failed to give proper weight to his arguments or to any particular § 3553(a)
factor. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). He has
failed to rebut the presumption of reasonableness that attaches to his within-
guidelines sentence. See Alonzo, 435 F.3d at 554-55; United States v. Gomez-
Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
                                                                    AFFIRMED.




                                      2